MEMORANDUM **
Simon Gonzalez Sevilla and Maria Dolores Ramon Sevilla, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) denial of their untimely motion to reopen deportation proceedings. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under former 8 U.S.C. § 1105a(a). We review for abuse of discretion, Socop-Gonzalez v. INS, 272 F.3d 1176, 1187 (9th Cir.2001) (en banc), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen, because the record shows that the motion was not filed within 90 days of the final administrative decision, see 8 C.F.R. § 1003.2(c), and petitioners failed to exercise reasonable diligence waiting over a year to move to reopen after this court issued a published decision allegedly affecting the outcome of their proceedings, see Socop-Gonzalez, 272 F.3d at 1184-85.
To the extent petitioners contend the BIA should have found exceptional circumstances to grant the motion to reopen under its sua sponte authority, we lack jurisdiction to review the BIA’s decision. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.